UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34587 SHENGKAI INNOVATIONS, INC. (Exact name of small business issuer as specified in its charter) Florida 11-3737500 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) No. 106 Zhonghuan South Road AirportIndustrialPark Tianjin, People’s Republic of China (Address of principal executive offices) (Zip Code) (86)22-5883-8509 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the Registrant’s common stock outstanding as of November 9, 2011 is 33,276,611 shares of common stock, $0.001 par value. TABLE OF CONTENTS Page PART I Item 1. Financial Statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. (Removed and Reserved). Item 5. Other Information. Item 6. Exhibits. SIGNATURES PART I—FINANCIAL INFORMATION Item 1.Financial Statements. SHENGKAI INNOVATIONS, INC. (F/K/A SOUTHERN SAUCE COMPANY, INC.) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS AT SEPTEMBER 30, 2, 2011 (Stated in US Dollars) September 30, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Notes receivable Other receivables4 Advances to suppliers Inventories5 Total Current Assets Property, plant and equipment, net6 Construction in progress - - Land use rights, net7 Other intangible assets, net8 TOTAL ASSETS $ $ 　 LIABILITIES AND STOCKHOLDERS’ EQUITY 　 Current Liabilities 　 Notes payable9 Accounts payable Advances from customers Other payables and accrued expenses10 Income tax payable Total Current Liabilities Warrant liabilities Preferred (conversion option) liabilities TOTAL LIABILITIES $ $ 　 Commitments and Contingencies16 $
